United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Bardstown, KY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-2055
Issued: June 4, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On August 10, 2009 appellant filed an appeal from a July 2, 2009 decision of the Office
of Workers’ Compensation Programs. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(e), the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether the Office properly terminated appellant’s compensation benefits
effective February 17, 2008 pursuant to 5 U.S.C. § 8106(c) on the grounds that she refused an
offer of suitable work.
On appeal, appellant asserts that the weight of medical opinion is represented by her
attending family physician.
FACTUAL HISTORY
On May 25, 2005 appellant, then a 58-year-old rural carrier, injured her left shoulder
when she slipped and fell at work. She stopped work that day and returned to limited duty on
May 31, 2005. The Office accepted sprain/strain of the left shoulder, right wrist and neck,

contusion to the right knee and displacement of cervical disc at C5-7 and complete rupture of the
left rotator cuff. Appellant began working four hours daily on July 9, 2005 and received
compensation for four hours a day. She stopped work October 7, 2005 and was placed on the
periodic rolls.
On December 16, 2005 Dr. Patrick P. Han, a Board-certified neurosurgeon, performed
anterior discectomies at C5-6 and C6-7. On April 21, 2006 Dr. Cyna Khalily, Board-certified in
orthopedic surgery, performed left shoulder arthroscopic rotator cuff repair and left shoulder
manipulation. On March 5, 2007 Dr. John R. Johnson, a Board-certified orthopedist, performed
a posterior fusion at C6-7. In an October 23, 2007 report, he advised that the fusion showed
good position and alignment and that appellant should return in five months.
In October 2007, the Office referred appellant to Dr. Richard T. Sheridan, a Boardcertified orthopedic surgeon, for a second opinion evaluation. In a November 13, 2007 report,
Dr. Sheridan reviewed the medical records and provided findings physical on examination. He
advised that the accepted left shoulder and cervical spine conditions remained active and that
appellant could not return to her date-of-injury position as a rural carrier; however, she could
perform modified duty for eight hours a day. In an attached work capacity evaluation,
Dr. Sheridan advised that she could work eight hours of modified duty with no walking,
standing, reaching, reaching above the left shoulder, twisting, bending, stooping, operating a
motor vehicle and no repetitive movements of the wrists or elbows. Pushing, pulling and lifting
were limited to 10 pounds and she should be allowed breaks.
On November 16, 2007 Dr. Todd W. Vitaz, an attending Board-certified neurosurgeon,
noted that appellant was still having significant problems with decreased range of motion and
pain in the right shoulder. He advised that she was unable to return to work and stated that the
only type job she could do would be sitting at a desk and be allowed to get up and move around
on a regular basis “and even to do that would really be pushing things.”
The Office determined that a conflict in medical opinion on arose between Dr. Sheridan
and Dr. Vitaz as to whether appellant was partially or totally disabled and residuals of the
accepted condition. On March 4, 2008 it referred her to Dr. Michael M. Best, an orthopedic
surgeon, for an impartial evaluation. The record contains an Office form listing physicians
contacted from Physician Directory System (PDS) and pages from a 2007 National Directory of
Medical Examiners including Dr. Best’s listing. A functional capacity evaluation (FCE) on
March 17, 2008 indicated that appellant was unable to complete some tests due to complaint of
pain in the left hand, arm, shoulder and neck area and that she had pain during all tests. By
report dated March 17, 2008, Dr. Best noted the history of injury, his review of the record and
the FCE and appellant’s complaint of neck and shoulder pain. He set forth findings on physical
examination findings of the neck, shoulder and upper extremities and found that she was at
maximum medical improvement. Dr. Best concluded that appellant could not return to her
regular rural carrier position but could work in a sedentary to light-duty capacity position. In a
March 20, 2008 work capacity evaluation, he advised that appellant could work eight hours a day
with permanent restrictions that she not reach above the shoulder or push, pull or lift greater than
20 pounds.

2

On May 2, 2008 the employing establishment offered appellant a modified position that
she refused. Dr. Best submitted supplementary reports dated May 28 and 29, 2008 and on
July 28, 2008 the employing establishment modified the job offer to agree with his restrictions.
Appellant informed the employing establishment that she neither accepted nor refused the job
and by letter dated September 15, 2008, Dr. Best advised that she was fully capable of
performing the duties of the offered position.
Appellant retired on disability effective September 15, 2008. On September 22, 2008 the
Office ascertained that the offered position was still available and by letter dated September 30,
2008, advised appellant that the position offered was suitable. Appellant was notified that, if she
failed to report to work or failed to demonstrate that the failure was justified, pursuant to section
8106 of the Federal Employees’ Compensation Act,1 her right to compensation for wage loss or a
schedule award would be terminated. She was given 30 days to respond. On October 7, 2008
appellant elected civil service retirement, effective October 30, 2008. By letter dated
October 28, 2008, appellant’s representative argued that the offer was not suitable because she
had a subsequently acquired low back condition and submitted supportive medical evidence
including an August 25, 2008 report in which Dr. Jonas Hurley, an osteopath Board-certified in
family medicine, advised that appellant was his patient and permanently disabled due to chronic
back pain.
On November 7, 2008 the Office advised appellant that the reasons given for refusing to
accept the offered position were not valid. Appellant was given an additional 15 days to accept
the offered position. By decision dated November 26, 2008, the Office credited the referee
opinion of Dr. Best and terminated her wage-loss compensation and schedule award
compensation benefits, effective November 22, 2008, on the grounds that she declined an offer
of suitable work. On February 7, 2009 appellant filed a schedule award claim and on May 11,
2009, through her representative, requested reconsideration. She submitted an April 22, 2009
report in which Dr. Hurley advised that she had been his patient since September 28, 2008 and
had significant cervical spine disease, a rotator cuff tear and lumbar degenerative disc disease
with radiculopathy. Dr. Hurley opined that, due to these significant musculoskeletal pathologies,
it would cause physiological stress and significant pain for appellant to stand six to seven hours
daily. By decision dated July 2, 2009, the Office denied modification of the November 26, 2008
decision.
LEGAL PRECEDENT
Section 8106(c) of the Act provides in pertinent part, “A partially disabled employee who
(2) refuses or neglects to work after suitable work is offered ... is not entitled to compensation.”2
It is the Office’s burden to terminate compensation under section 8106(c) for refusing to accept
suitable work or neglecting to perform suitable work.3 The implementing regulations provide
that an employee who refuses or neglects to work after suitable work has been offered or secured
1

5 U.S.C. §§ 8101-8193.

2

Id. at § 8106(c).

3

Joyce M. Doll, 53 ECAB 790 (2002).

3

for the employee has the burden of showing that such refusal or failure to work was reasonable
or justified and shall be provided with the opportunity to make such a showing before
entitlement to compensation is terminated.4 To justify termination, the Office must show that the
work offered was suitable and that appellant was informed of the consequences of his refusal to
accept such employment.5 In determining what constitutes “suitable work” for a particular
disabled employee, the Office considers the employee’s current physical limitations, whether the
work is available within the employee’s demonstrated commuting area, the employee’s
qualifications to perform such work and other relevant factors.6 Office procedures state that
acceptable reasons for refusing an offered position include withdrawal of the offer or medical
evidence of inability to do the work or travel to the job.7 Section 8106(c) will be narrowly
construed as it serves as a penalty provision which may bar an employee’s entitlement to
compensation based on a refusal to accept a suitable offer of employment.8 It is well established
that the Office must consider preexisting and subsequently acquired conditions in the evaluation
of suitability of an offered position.9
Section 8123(a) of the Act provides that, if there is disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
shall appoint a third physician who shall make an examination.10 When the case is referred to an
impartial medical specialist for the purpose of resolving the conflict, the opinion of such
specialist, if sufficiently well rationalized and based on a proper factual background, must be
given special weight.11
Office procedures contemplate that impartial medical specialists will be selected from
Board-certified specialists in the appropriate geographical area on a strict rotating basis in order
to negate any appearance that preferential treatment exists between a particular physician and the
Office.12 The procedures provide that the selection of referee physicians (impartial medical
specialists) is made through a strict rotational system using appropriate medical directories. The
procedures provide that the PDS should be used for this purpose wherever possible.13 The PDS
4

20 C.F.R. § 10.517(a).

5

Linda Hilton, 52 ECAB 476 (2001); Maggie L. Moore, 42 ECAB 484 (1991), aff’d on recon., 43 ECAB
818 (1992).
6

20 C.F.R. § 10.500(b); see Ozine J. Hagan, 55 ECAB 681 (2004).

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.5.a(1) (July 1997); see Lorraine C. Hall, 51 ECAB 477 (2000).
8

Gloria G. Godfrey, 52 ECAB 486 (2001).

9

Richard P. Cortes, 56 ECAB 200 (2004).

10

5 U.S.C. § 8123(a); see Geraldine Foster, 54 ECAB 435 (2003).

11

Manuel Gill, 52 ECAB 282 (2001).

12

Federal (FECA) Procedure Manual, Part 3 -- Medical, Medical Examinations, Chapter 3.500.4b (May 2003);
B.P., 60 ECAB ____ (Docket No. 08-1457, issued February 2, 2009).
13

Id.

4

is a set of stand-alone software programs designed to support the scheduling of second opinion
and referee examinations. The PDS database of physicians is obtained from the American Board
of Medical Specialties (ABMS), which contains the names of physicians who are Board-certified
in certain specialties.14
ANALYSIS
In this case, the Office found that a conflict in the medical evidence was created
regarding the nature and extent of appellant’s continuing employment-related disability. An
attending neurosurgeon, Dr. Vitaz, advised that she remained totally disabled and an Office
referral physician, Dr. Sheridan, advised that she could return to modified duty for eight hours
daily. The Office referred appellant to Dr. Best who was designated an impartial physician.
The Board finds that the Office improperly selected Dr. Best to perform the impartial
evaluation. Dr. Best indicated that he is an orthopedic surgeon; however, he does not appear on
the electronic ABMS database of Board-certified physicians as Board certified in any medical
specialty. While Office procedures state that a physician who is not Board certified may be used
if the physician has special qualifications for performing the examination,15 such reasoning must
be documented in the case record. There is no evidence of record before the Board to establish
that Dr. Best was selected for any special qualifications that might exempt him from the
requirement that he be Board certified. Therefore, Dr. Best was not properly selected as a
referee physician and his report cannot resolve the conflict in medical evidence. The Office did
not meet its burden of proof to terminate appellant’s compensation on the grounds that she
refused an offer of suitable employment.16
CONCLUSION
The Board finds that the Office failed to meet its burden of proof to terminate appellant’s
compensation benefits on the grounds that she refused an offer of suitable work.

14

Federal (FECA) Procedure Manual, supra note 12, Chapter 3.500.7 (May 2003); B.P., supra note 12.

15

Id. at Chapter 3.500.4(b)(1).

16

Fred Simpson, 53 ECAB 768 (2002).

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 2, 2009 be reversed
Issued: June 4, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

